DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group II, and species group Ib: "first peak wavelength is from about 330 to about 350 nm, and from species group IIb: "a second array of light sources facing an opposite direction as the first array of light sources” in the reply filed on 10/26/21 is acknowledged.
	Claims 52, 80, and 82 are hereby withdrawn for being directed to a non-elected species.  The elected claims are 51-57, 59, 61, 63-64, 68, 70- 73, 75-78, 80-82, 84, 86-87, 89-92, 94-95, and 99-109.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 76-78, 81, 84, 86-87, 99-100, and 107-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 99 recites the limitation "the photoactive pathogen inactivation compound" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 100 is rejected for at least the reasons set forth above for claim 99 by virtue of claim dependency.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 51, 53-55, 59, 68, 70-73, 75, 89-92, 94-95, 99-100, 102, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky et al. (US 2014/0346370 A1) (hereafter “Dobrinsky”) in view of Wang (US 2014/0353519 A1) and Lin et al. (USPN 5,709,991) (hereafter “Lin”).
Regarding claims 51, 53-55, Dobrinsky discloses (see para [0030]-[0031]) a system for treating a biological fluid, the system comprising: a treatment chamber (10) configured to receive a biological fluid; one or more sensors configured to detect light in the treatment chamber(para [0047] – light sensor in 
Dobrinsky does not appear to explicitly disclose how the LEDs (16) are arranged within the chamber (10).  Wang discloses an assembly for sterilizing a fluid in a chamber using an array UV LEDs (24) positioned in a channel (13) and protected by  window (14) to prevent the LEDs from being directly exposed to the fluid (see para [0022]-[0029]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Dobrinsky such that the UV LED array is located within a channel to permit unimpeded flow of the fluid being treated and also prevent exposure of the UV LEDs to the fluid, thereby extending the lifespan of the LEDs as taught by Wang.  
Furthermore, in the event that it has not been shown with sufficient specificity that Dobrinsky teaches light sources having a first peak wavelength of 315 nm to about 350 nm, each of which emits light having a full-width half maximum bandwidth of less than 20nm, the claimed range would have been obvious in view of Lin.  
Lin discloses a system for sterilizing a biological fluid such as blood using UV light that is narrowed to a range of 320nm to 350nm in order to avoid damage to cells in the blood (see col. 10, lines 30-36; cols. 7-8).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to optimize the UV light range of Dobrinsky to a first peak wavelength within the range 320 nm to about 350 nm, and having a full-width half maximum spectral bandwidth of less than 20nm in order to disinfect a biological fluid such as blood without damaging the 
Regarding claim 59, the plurality of UV LEDs (16) of Dobrinsky are a first array of light sources which are considered to be positioned in a non-uniform distribution on the array (para [0031]).
Regarding claim 68, Wang discloses a window (14) which is a barrier positioned in the treatment chamber between the first array of light sources and the biological fluid.    Thus, the combination of Dobrinsky and Wang meet this limitation.   
Regarding claim 70, Dobrinsky discloses that the light sensor is positioned within the chamber (see para [0047]).   It would have been obvious to one of ordinary skill in the art to position the light sensor at any desirable location within the chamber of Dobrinsky, including to the barrier between the light source and the fluid, as such a modification only involves shifting the location of the sensor.  
Regarding claim 71, the plurality of UV LEDs disclosed by Dobrinsky (para [0031]) are considered a first array and the array can provide a first region of light sources (one the LEDs) configured to illuminate the biological fluid as a first illuminated biological fluid in the treatment chamber and a second region of light sources (another one of the UV LEDs) configured to illuminate a second illuminated biological fluid in the treatment chamber.
Regarding claims 72-73, 89, and 106 Dobrinsky discloses a control system (computer system 102) that uses sensors to determine fluid presence and contamination level, determines proper UV intensity, and adjusts the intensity of the UV LED array to achieve proper reduction of contamination (see para [0050]-[0052).   
Regarding claim 75, Dobrinsky discloses that the system can further include fluid sensors configured to detect the presence of a biological fluid within the treatment chamber (see para [0051]).
Regarding claims 90-92, 94-95, and 99-100, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has 
is not differentiated from the apparatus of the combination of Dobrinsky and Lin (see MPEP §2114).
Regarding claim 102, the first array (plurality of LED light sources 16) is configured such that light sources of the first array illuminate the biological fluid in the treatment chamber with less than 25% variance in irradiance across a surface of the biological fluid facing the first array since the LEDs are identical (see para [0031]).

6.	Claims 51, 53, 55, 61, 63-64, 68, 76, 77, 81, 84, 86-87, 104-105, 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over Hanley et al. (US 2003/0035751 A1) (hereafter “Hanley”)  in view of Estes et al. (US 2019/0100718 A1) (Hereafter “Estes”).
Regarding claims 51, 53, 55, Hanley discloses (para [0052]-[0060] a system (light box 10) for treating a biological fluid (para [0047]).  The system (10) comprising: a treatment chamber (fluid treatment chamber 40) configured to receive a biological fluid (blood); one or more sensors (light sensors 84 – see para [0084]) configured to detect light in the treatment chamber; and a first array of light sources located in a channel (light sources 100 positioned in drawer 60) positioned to illuminate a biological fluid in the treatment chamber (40) (see figures 4-5; para [0060]-[0062], [0070]). Hanley further discloses that the light sources emit UV light having a wavelength in the range of 320nm-400nm when used for purification of fluids (see para [0072]-[0074]).  Hanley does not appear to explicitly disclose light sources that emit UV light having a peak wavelength of 315nm-350nm and having a FWHM of less than 20nm.
Eastes discloses a system for UV irradiation of biological fluids for the purpose of disinfection.  The system of Estes utilizes a plurality of UV LEDs which deliver a more focused light to the fluid being 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Hanley and substitute the UV light sources (lamps 100 which emit light in the range of 320nm to 400nm) of Hanley with functionally equivalent alternative lamps such as the UV LEDs of Estes that emit light within the claimed range in order to provide a more focused light source as taught by Estes as well as yielding the predictable result of sterilizing the biological fluid within the chamber.  
	Regarding claim 61, Hanley discloses that the first array of light sources (light sources 100 in drawer 60) comprises two panels (chambers 101, 103) of light sources (see para [0070]).  
	Regarding claim 63 and 103, Hanley discloses a first platform (fluid carrying drawer 50) positioned in the treatment chamber (40) configured to carry a biological fluid (see para [0066]).  
	Regarding claims 64 and 107, Hanley discloses that the first platform (drawer 50), the first array of UV light sources (located in drawer 60), and second array of light sources (located in drawer 70) are configured to translate (Hanley discloses that the drawers 50, 60, 70 slide in and out and drawer 50 also tilts) relative to each other to vary the distance between the first array of light sources and the first platform (see para [0064]-[0065], [0069]-[0073]).
Regarding claims 76-77, Hanley discloses a second array of light sources (light sources 100 located I drawer 70) facing an opposite direction as the first array of light sources (drawer 60 – see figures 4-5), wherein the second array of light sources (100) comprises a first light source channel (channel formed by drawer (70) interior).  The combination of Hanley and Estes results in light sources configured to emit light of a first peak wavelength of the second array, and wherein the first light source channel of the second array comprises one or more light sources (100), each of which emits light having 
Regarding claim 81, Hanley discloses a first platform (fluid carrying drawer 50) positioned in the treatment chamber (40) between the drawers (60, 70) housing the first and second array of UV light sources (100) (see figures 4-5).    The platform (50) is for carrying the biological fluids (see para [0066].
Regarding claim 84, Hanley discloses a barrier (platform 50 or walls of tray 70) positioned in the treatment chamber between the second array of light sources and a biological fluid (see figures 405, para [0066]).
Regarding claims 86-87, 109, Hanley discloses that the light sensors (404) can be positioned or affixed within the light chambers (101, 103 or bottom of drawers 60, 70) thereby positioning the sensors (404) between the second array of light sources (light sources 100 in drawer 70) and a biological fluid, or the first array of light sources (light sources in drawer 60) and the biological fluid, wherein the sensors send a signal to the control system to adjust the intensity or duration if needed (see figs 4-6, para [0083]-[0085]).
	Regarding claim 104, Hanley discloses wherein the first platform (50) has a tray (90) is configured to separately hold at least a first container with the biological fluid as a first biological fluid and a second container with a second biological fluid (see fig. 7; para [0066]).
	Regarding claims 68, 84, 105, and 108, Hanley discloses a barrier (glass plates 110) located between fluid carrying drawer (50) and light drawers (60, 70).  The glass plates (110) are translucent to UV light emitted from the light sources and can include a filter to filter out light outside of the desired wavelength ranges emitted by the light sources (100) (see para [0074]).  The glass plates therefore are transparent to light with a wavelength within 30nm of the first peal wavelength of the first array.   
Allowable Subject Matter
7.	Claims 56-57 and 101 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, considered to be the closest prior art to the claimed invention, does not teach or suggest wherein the first array of light sources further comprises a second light source channel configured to emit light with a second peak wavelength of the first array, wherein the second light source channel comprises one or more light sources, each of which emits light having a full-width half-maximum (FWHM) spectral bandwidth of less than 20 nanometers, and wherein the second peak wavelength of the first array differs from the first peak wavelength of the first array by at least 5 nanometers.  
Therefore, claim 56 is allowable over the prior art.  Claims 57and 101 are also allowable for the reasons set forth above with regards to claim 56 by virtue of claim dependency.   

8.	Claim 78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record, considered to be the closest prior art to the claimed invention, does not teach or suggest wherein the second array of light sources comprises a second light source channel configured to emit light of a second peak wavelength of the second array, wherein the second light source channel of the second array comprises one or more light sources, each of which emits light having a full-width half-maximum (FWHM) spectral bandwidth of less than 20 nanometers, and wherein the second peak wavelength of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759